t c memo united_states tax_court estate of james barudin deceased muriel b clarke executrix petitioner v commissioner of internal revenue respondent docket no filed date jeffrey m novick richard s kestenbaum and bernard s mark for petitioner dante d lucas and pamela l cohen for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of james barudin decedent unless otherwise indicated all section references are to the internal_revenue_code as of date the date of decedent's death after settlement of some issues the only issue for decision is the proper date-of-death value of decedent's ownership unit in a partnership that owned real_property in new york city findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner's legal residence was in new york new york the fourth co partnership in a group of investors including decedent organized a general_partnership under the laws of the state of new york by the name of the fourth co partnership the fc partnership for the purpose of purchasing two commercial office buildings and land located pincite and park avenue south manhattan new york the partnership properties the partnership properties occupy the entire block on the east side of park avenue south between east 18th street and east 19th street the partnership properties are located in a neighborhood of manhattan referred to as midtown south generally office space that is located in midtown south and that is available for lease is regarded as secondary as opposed to primary office space the only significant assets of the fc partnership consist of the partnership properties as of investors owned a total of general_partnership units ownership units in the fc partnership decedent owned one ownership unit in the fc partnership under the terms of the partnership_agreement ownership units could not be sold or transferred without consent of a majority of the partners in order to sell or mortgage the partnership properties consent of two-thirds of the partners was required loans or mortgages obtained on the partnership properties were to be nonrecourse as to the general partners the general partners however could be required to contribute to the fc partnership additional capital for any purpose approved by a majority of the partners since organization of the fc partnership in until the date of trial the fc partnership and the partnership properties have been managed by orda management corp orda management orda management was responsible for making improvements to and repairs on the partnership properties for negotiating leases of the partnership properties for hiring brokers attorneys and accountants for obtaining casualty and liability insurance on the properties and for managing the general business affairs of the fc partnership from approximately until the date of trial morton silver mr silver has owned and functioned as president of orda management apparently from its organization in mr silver also has owned ownership units in the fc partnership from at least through space in the partnership properties was generally leased out for light manufacturing and industrial purposes by the two buildings located on the partnership properties were old and in poor condition and they did not command lease rates as high as other typical secondary office space in midtown south in the fc partnership realized net_income of approximately dollar_figure from rental of the partnership properties in the city university of new york cuny agreed to lease four floors of the partnership properties consisting of approximately big_number square feet for office and classroom space cuny's lease for a term of years was to begin in the summer of and was due to expire in the spring of as part of the lease agreement with cuny the fc partnership agreed to renovate the lobbies of the two buildings and the four floors to be leased by cuny and recouped portions of these capital expenditures through the annual lease charges to cuny in january of a capital_contribution of dollar_figure was made to the fc partnership by silver-park co silver park a new york limited_partnership of which mr silver was the general_partner this dollar_figure capital_contribution was made to fund necessary repairs and renovations to upgrade the partnership properties as a result of silver park's dollar_figure capital_contribution in silver park became a general_partner in the fc partnership and the fc partnership's ownership structure was changed in to consist of ownership units of which the original general partners owned units or dollar_figure percent and silver park owned units or dollar_figure percent as a result of the change in ownership of the fc partnership decedent's one-forty-eighth interest in the fc partnership was converted to a one-ninety-fifth interest as sole general_partner of silver park mr silver was able to vote on fc partnership matters on behalf of of the ownership units as of mr silver controlled an additional seven ownership units giving him control of of the total ownership units by controlling a majority of the ownership units in the fc partnership mr silver alone had authority to determine to whom partners could transfer ownership units and he could make most decisions affecting management and operation of the fc partnership by the fc partnership had executed two additional lease agreements with cuny the leases with cuny involved approximately percent of the total office space available in the partnership properties the leases with cuny were due to expire in and cuny however could terminate the leases in provided cuny gave months' advance notice further if for any year cuny's budget was not approved cuny's leases with the fc partnership would automatically terminate on the last day of cuny's current fiscal_year in addition to cuny other tenants of office space in the partnership properties included manufacturers hanover trust co crown books corp american skandia life assurance corp stv seellye stevenson value knecht and guardian life_insurance co of america during of the big_number square feet in the partnership properties big_number square feet or percent were leased from through lease income from the partnership properties increased each year in total lease income of dollar_figure was received from the partnership properties of this amount dollar_figure represented payments the tenants as a whole were charged with respect to capital expenditures the partnership had made on renovating the partnership properties cash distributions to each partner of the fc partnership increased from approximately dollar_figure per ownership unit in to approximately dollar_figure per ownership unit in in each of the succeeding years namely and regular cash distributions to each of the partners of the fc partnership remained at dollar_figure for each ownership unit in date when the new york city real_estate market was thriving the fc partnership refinanced its mortgage on the partnership properties as a result of additional funds that were available to the fc partnership from this refinancing the fc partnership made a special cash distribution of dollar_figure to each general_partner with respect to each ownership unit in the partnership in for purposes of refinancing its mortgage the fc partnership obtained from cushman wakefield inc c w an appraisal of the partnership properties c w report using for its methodology comparable sales and income capitalization and assuming that economic conditions and the new york city commercial real_estate market would continue to improve the c w report concluded that as of date the estimated fair_market_value of the underlying partnership properties equaled dollar_figure million the c w report did not attempt to value the fc partnership nor an ownership unit in the fc partnership in the spring of mr silver was informed that cuny had decided to build its own campus and that when the new campus was completed in cuny would terminate a large portion of its lease of the partnership properties during the early and mid-1980's real_estate leasing activity in midtown manhattan increased each year in and although lease rates for prime office space in midtown manhattan rose slightly each year lease rates remained relatively the same for secondary office space during these same years vacancy rates for both primary and secondary office space in midtown manhattan increased by real_estate leasing activity in midtown manhattan declined by the end of new york city's economy was experiencing a recession decedent's assignment of ownership unit in january of decedent assigned to his daughter muriel clarke a remainder_interest in his one ownership unit in the fc partnership retaining for the remainder of his life all income dividends and distributions received in connection with this ownership unit on date decedent filed a federal gift_tax_return with respect to the assignment to his daughter of a remainder_interest in his one ownership unit in the fc partnership using a liquidation value for the fc partnership of dollar_figure and a 20-percent minority interest discount and computing the value of the remainder_interest assigned to his daughter pincite percent of the dollar_figure value computed for the ownership unit the remainder_interest in the ownership unit that decedent assigned to his daughter in was valued on decedent's federal gift_tax_return at dollar_figure estate_tax_return and respondent's audit as indicated decedent died on date in spite of decedent's date assignment to his daughter of a remainder_interest in his ownership unit in the fc partnership petitioner agrees that for federal estate_tax purposes and pursuant to sec_2036 the date-of-death value of decedent's ownership unit in the fc partnership is includable in decedent's gross_estate accordingly on petitioner's federal estate_tax_return the ownership unit was included in decedent's gross_estate at a date date- of-death value of dollar_figure the record does not reflect how the dollar_figure date-of-death value was calculated on audit of petitioner's federal estate_tax_return respondent determined that decedent's ownership unit in the fc partnership should be included in decedent's gross_estate at a date date-of-death value of dollar_figure prior to trial both petitioner and respondent revised their respective assertions for the date date-of-death value of decedent's ownership unit in the fc partnership petitioner now asserts that the date-of-death value of decedent's ownership unit equaled dollar_figure and respondent asserts that the date-of-death value of decedent's ownership unit equaled dollar_figure opinion generally the fair_market_value of property transferred by a decedent with respect to which the decedent retains for life the right to income from the property is includable in the gross_estate sec_2036 fair_market_value is defined generally as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 sec_20_2031-1 estate_tax regs in determining the fair_market_value of property includable in a decedent's gross_estate we are to consider all relevant facts and circumstances 457_f2d_567 2d cir affd 411_us_546 79_tc_938 sec b estate_tax regs in determining the fair_market_value of decedent's ownership unit in the fc partnership petitioner's and respondent's expert witnesses agree that discounts are appropriate to reflect the minority status and the lack of marketability of decedent's one ownership unit see 151_f2d_102 2d cir affg a memorandum opinion of this court dated date 94_tc_193 82_tc_239 affd without published opinion 786_f2d_1174 9th cir mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir moore v commissioner tcmemo_1991_546 petitioner's and respondent's experts use similar basic steps to value decedent's ownership unit in the fc partnership the experts estimate the date fair_market_value of the underlying partnership properties convert that value into a partnership_liquidation value divide the partnership_liquidation value by to calculate the liquidation value of decedent’s one ownership unit and apply their respective combined minority-interest and lack-of-marketability discounts to the liquidation value of decedent's one ownership unit the major points of disagreement between petitioner's and respondent's experts relate to the fair_market_value of the underlying partnership properties and to the amount of the discounts to apply that would approximately reflect the minority status and lack of marketability of decedent's ownership unit the schedule below summarizes each of the experts' valuations of the underlying partnership properties as of date the discounts they apply and their respective ultimate date-of-death valuations of decedent's ownership unit in the fc partnership valuation of partnership properties before discounts estimated gross annual lease income contingency loss reserve operating_expenses estimated annual lease income capitalization rate fmv of partnership properties less partnership liabilities fc partnership net_liquidation_value per-unit liquidation value petitioner's expert respondent's expert dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure discounts for minority interest lack of marketability combined discount -- -- fmv of decedent's ownership unit dollar_figure dollar_figure in estimating gross annual lease income of dollar_figure petitioner's expert takes into account lease income received from comparable properties in midtown south and leases executed by the fc partnership proximate in time to date in estimating operating_expenses of dollar_figure petitioner's expert considers operating_expenses in prior years operating_expenses of comparable buildings and various market studies taking into account a 5-percent contingency loss for vacancies and noncollection of rent and the above-estimated operating_expenses petitioner's expert estimates annual net_lease income from the properties of dollar_figure petitioner's expert then capitalizes estimated annual net_lease income by an 5-percent capitalization rate which provides a fair_market_value for the partnership properties of dollar_figure million dollar_figure divided by percent equals dollar_figure rounded to dollar_figure million petitioner's expert chooses the 5-percent capitalization rate from the to percent capitalization range reflected in the c w report in his opinion use of a high capitalization rate namely percent is particularly appropriate because of the economic recession and poor commercial real_estate environment that existed in new york city in december of from the dollar_figure million estimated fair_market_value of the partnership properties petitioner's expert then subtracts fc partnership liabilities of dollar_figure and calculates a net_liquidation_value for the fc partnership of dollar_figure and a pre-discount net_liquidation_value for each ownership unit in the fc partnership of dollar_figure of dollar_figure equals dollar_figure in determining his combined minority and lack-of- marketability discounts of percent petitioner's expert relies primarily on a date sale to mr silver for dollar_figure of a fractional 5-percent interest in a single ownership unit in the fc partnership petitioner's expert calculates that the dollar_figure sale price for a 5-percent interest in a single ownership unit reflected a 5-percent discount from the dollar_figure liquidation value of a single ownership unit in december of two individuals inherited ownership of fractional interests in a single ownership unit in the fc continued petitioner's expert also relies on certain market studies that would indicate combined discounts for minority interests and lack of marketability of between and percent respondent's expert concludes that looking ahead from the date date-of-death valuation_date to the years following lease income from the partnership properties would likely increase and the partnership properties would likely increase in value respondent's expert estimates gross lease income for the first year of dollar_figure and increases this figure by percent per year over a projected 12-year period with a 1-percent contingency loss reserve to reflect vacancies and collection losses respondent's expert also estimates that operating_expenses in the first year of his analysis would equal dollar_figure and respondent's expert increases estimated operating_expenses by percent per year in his cash-flow analysis respondent's expert then capitalizes his 12-year cash-flow projection using a capitalization rate of approximately continued partnership -- one individual inherited percent of the unit and the other inherited percent in july of for reasons not made clear in the record the first individual sold to mr silver hi sec_62 5-percent interest in the ownership unit for dollar_figure the record is incomplete with regard to significant aspects of this transaction percent reflecting his assumption that leasing activity and market rental rates would increase and respondent's expert concludes that the date fair_market_value of the partnership properties equals dollar_figure million respondent's expert's estimated annual lease income of dollar_figure divided by percent equals dollar_figure rounded to dollar_figure million using dollar_figure million as the date value of the underlying partnership properties respondent's expert subtracts fc partnership liabilities of dollar_figure and calculates that the liquidation value of the fc partnership was dollar_figure and that the pre-discount liquidation value of each ownership unit in the fc partnership equals dollar_figure of dollar_figure equals dollar_figure respondent's expert acknowledges that as of the end of new york city was in the midst of a recession and banks had become considerably more conservative in their real_estate lending practices and it was anticipated that the new york city commercial real_estate market would have difficulty recovering from the economic recession respondent's expert however fails to adequately take these factors into account in his computations in our opinion petitioner's expert more accurately takes into account the above factors and petitioner's expert properly concludes that the value of the partnership properties declined from their date value of dollar_figure million as set forth in the c w report the dollar_figure million valuation reflected in the c w report was based on rapid economic growth experienced in prior years the assumption that such rapid economic growth would continue and an anticipated steady improvement in the market for leased office space those assumptions were no longer accurate as of date in light of the recession in new york city's economy and the poor condition of the new york city commercial real_estate market at the end of we believe respondent's expert errs in using estimates for lease income from the partnership properties that reflect increases of percent per year with respect to the vacancy and noncollection of rent by the end of cuny which leased percent of the office space in the partnership properties had notified the partnership that it would not likely renew any significant portion of its leases of office space in the partnership properties upon the scheduled expiration of its leases in and in light of the decline in economic conditions that was apparent at the end of and in light of cuny's likely nonrenewal of its leases we conclude that a 5-percent contingency loss for vacancy and noncollection of rent is appropriate with regard to the estimate of operating_expenses because petitioner's expert used the lower figure of dollar_figure to estimate operating_expenses as opposed to the dollar_figure estimate respondent's expert used we use petitioner's expert's figure with respect to the appropriate capitalization rate to be used in determining the value of the partnership properties based on new york city's economic condition as of date and the evidence indicating that lease rates for commercial office space would not likely increase for a number of years we believe that application of an 5-percent capitalization rate more accurately reflects the date new york city real_estate investment environment at trial respondent's expert acknowledged that with regard to comparable sales used in his report for corroboration of his calculation of fair_market_value adjustments for date of sale size condition and use of the buildings would be appropriate respondent's expert however does not make any such adjustments in his calculations respondent's expert considers three properties sold approximately years prior to december of two properties sold approximately year prior to december of and one property sold months after date these properties were located in different neighborhoods throughout new york city each was substantially smaller than the partnership properties and sold for significantly less than respondent's expert's estimated dollar_figure million valuation of the partnership properties because respondent's expert does not make any adjustments for date of sale location condition or size of the property we do not find his comparable sales analysis persuasive after considering all relevant facts and circumstances and taking into account the expert opinions submitted to us we conclude that the date-of-death value of the underlying partnership properties equaled dollar_figure million as reflected in petitioner's expert witness report this value as of date is particularly supported by the economic recession that new york city was experiencing by the weak commercial real_estate market and by cuny's notification of the likely termination in the early 1990's of a major portion of its lease of office space in the partnership properties as indicated above with respect to discounts for minority interest and lack of marketability petitioner's expert applies a combined discount rate of percent to his dollar_figure per-unit liquidation value for each ownership unit in the fc partnership relying primarily on the date sale to mr silver of a fractional 5-percent interest in a single ownership unit in the fc partnership respondent's expert relies on various market studies that indicate a discount of approximately percent for minority interests respondent's expert believes that an owner of a unit in the fc partnership could effectively participate in management of the fc partnership and respondent's expert concludes that the appropriate minority interest discount of only percent applies with respect to the discount for lack of marketability respondent's expert also relies on various market studies which indicate appropriate discounts of between and percent for lack of marketability because the fc partnership appeared to have been well managed made regular cash distributions and had quality tenants respondent's expert concludes that a 15-percent discount for lack of marketability is appropriate combining the two discounts respondent's expert uses a 28-percent discount to calculate the date fair_market_value of decedent's ownership unit applying this 28-percent discount to the dollar_figure per-unit liquidation value that respondent's expert calculates for each ownership unit respondent's expert concludes that the date-of-death value of decedent's ownership unit equals dollar_figure in our opinion with regard to the appropriate minority interest discount to apply respondent's expert erroneously assumes that an owner of each general_partnership unit could participate meaningfully in management of the fc partnership since mr silver controlled a majority of the fc partnership units he had practical control_over management and operation of the fc partnership and holders of minority interests in the fc partnership would have only limited veto power over the few partnership matters for which a two-thirds vote was required and then only if the minority partners voted as a block against mr silver although under new york state law any general_partner of the fc partnership arguably had the legal authority to dissolve the partnership see n y partnership law sec_62 mckinney see also 69_tc_32 we believe that such authority would have little impact on mr silver's effective_control of the fc partnership we note that neither expert considered this arguable authority in determining a minority interest discount the various market studies presented in the experts' reports indicate that purchasers of business interests whose principal assets consist of real_property typically apply a discount of approximately percent where they are purchasing minority interests in the businesses and would have little voice in management of the businesses as indicated above an owner of a single unit in the fc partnership effectively would have no voice in management of the fc partnership we conclude that in this case it is appropriate to apply a minority interest discount of percent to decedent's ownership unit in the fc partnership with regard to the discount for lack of marketability it is clear that a single ownership unit in the fc partnership was not readily marketable and that any hypothetical purchaser would demand a significant discount to account for that fact market studies admitted into evidence indicate that appropriate lack-of- marketability discounts often fall in a range of to percent certainly the consistent history of significant cash distributions and the history of quality management of the fc partnership would make the partnership an attractive investment there still existed however no public market in which to sell ownership units in the fc partnership and transfer of a unit would be subject_to the approval of mr silver as owner of the controlling units of the fc partnership because the fc partnership was well managed and made consistent and significant annual cash distributions we conclude that the appropriate discount to use in this case to reflect lack of marketability of decedent's ownership unit in the fc partnership equal sec_26 percent we disagree with petitioner's expert's conclusion that a 5-percent combined discount rate should apply the record does not contain sufficient facts with regard to the date sale to mr silver of a fractional interest in one ownership unit in the fc partnership to justify petitioner's expert's reliance thereon after considering all of the facts and circumstances and the evidence presented at trial we conclude that the appropriate combined discount rate to use in this case for minority interest and lack of marketability equal sec_45 percent 19-percent discount for minority interest and 26-percent discount for lack of marketability applying this 45-percent combined discount to the per-unit partnership_liquidation value that we have found provides a date- of-death fair_market_value of dollar_figure for decedent's ownership unit in the fc partnership the schedule below reflects our conclusions with regard to each element of the relevant computation of fair_market_value valuation of partnership properties before discounts estimated gross annual lease income contingency loss reserve operating_expenses estimated annual lease income capitalization rate fmv of partnership properties less partnership liabilities fc partnership net_liquidation_value per-unit liquidation value discounts for minority interest lack of marketability combined discount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fmv of decedent's ownership unit dollar_figure to reflect the foregoing decision will be entered under rule
